Citation Nr: 1814803	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-11 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) (previously rated as sleep disorder) to include secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to February 1996, February 2003 to May 2004, June 2006 to October 2007, June 2012 to September 2012 and September 2012 to October 2013.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

An August 2006 rating decision denied service connection for a sleep disorder (sleep apnea) and the Veteran filed a February 2012 claim to reopen the claim.  The September 2012 rating decision denied the Veteran's request to reopen his claim for sleep apnea.  In September 2015, the Board issued a decision reopening the Veteran's claim and remanded the underlying issue for further development.  As discussed below, the Board is satisfied that there was at least substantial compliance with its remand directives.  

VA treatment records were added to the record subsequent to the issuance of the December 2015 Supplemental Statement of the Case (SSOC).  In December 2015, the Veteran submitted a waiver of Agency of Original Jurisdiction for consideration of new evidence.  38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's OSA is not shown to have either began during or been otherwise caused by his military service, and it has not been shown to have been caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for OSA have not been met.  38 U.S.C. §1110, (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board and he declined.

The Veteran was provided a September 2012 VA examination.  In September 2015, the Board determined that the conclusion of the medical opinion therein was confusing and the opinion failed to address the Veteran's contention that his sleep apnea was secondary to a service-connected disability.  Upon remand, the Veteran was provided a November 2015 VA examination.  The VA examinations are associated with the claims file.

The November 2015 VA examination report reflects that the VA examiner interviewed and examined the Veteran, reviewed his past medical history, documented his medical condition, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The Board finds that the November 2015 VA examination is adequate to decide the Veteran's claim and remand instructions have been substantially complied with regarding the claim on appeal.  Thus, the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, neither the Veteran nor his representative has objected to its adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).
Here, the Veteran asserts that service connection is warranted for sleep apnea because it was present during service and continued ever since.  He has also argued that it is secondary to his service-connected anxiety disorder not otherwise specified with symptoms of PTSD and insomnia, and/or his service-connected respiratory condition with cough and shortness of breath.

On VA examination in September 2012, the VA examiner noted that the Veteran was diagnosed with insomnia in 2007 during a period of service.  His sleep disorder at that time was noted to include trouble falling asleep, trouble staying asleep, and disruptive dreams.  A 2010 sleep study consult notes symptoms of snoring, witnessed pause, and daytime fatigue.  A January 2012 sleep study reflects a diagnosis of OSA.  The examiner opined that the symptoms of primary insomnia (trouble falling asleep, trouble staying asleep, and disruptive dreams) found in service, as well as the Veteran's anxiety disorder to include insomnia and PTSD (documented at the October 2007 VA examination) are different from the clinical symptoms of OSA (snoring, witnessed pause, and daytime fatigue).  The examiner further noted that there is no objective documentation of sleep apnea symptoms in the Veteran's service treatment records.

A VA medical opinion was obtained in September 2012.  The medical opinion appears to be against the Veteran's claim, but as written, it raises some confusion.  It states that the Veteran's "sleep apnea is less likely as not related to the in-service report of insomnia, or is the insomnia related to his psych disorder."  A logical reading of the opinion would lead one to believe that the letter "n" was left out, and that such belongs before the "or", to make the closing clause begin with "nor".  Clarification and a medical opinion regarding the Veteran's claim for secondary service connection were sought on remand.

In November 2015, the Veteran was provided another VA examination.  The examiner confirmed the Veteran's February 2012 OSA diagnosis.  The Veteran reported that in 2010-2111 his wife noticed he had pauses when he was sleeping, in addition to snoring.  The examiner explained that OSA is the result of obstruction of the upper airway, with symptoms including unexplained daytime fatigue, loud snoring, and periods of apneas ("pauses" in breathing).  The examiner further explained that the risk factors for sleep apnea include male sex, increasing age, obesity, and large neck circumference.  The Board notes that the Veteran's STRs reveal that the Veteran was reported as overweight.  However, the examiner reported that obesity was just a risk factor for sleep apnea and determined that the Veteran's November 2007 symptoms of trouble falling asleep and staying asleep along with disruptive dreams were primary symptoms of insomnia, not OSA.  The examiner further noted that the Veteran's service-connected anxiety disorder to include insomnia and PTSD symptoms are different from the clinical symptoms of OSA.  See October 2007 PTSD VA examination in which the examiner noted that the Veteran's anxiety symptoms included sleep disturbance.  The Board notes that impaired sleep is one psychiatric symptom that is recognized by the VA regulations.

The examiner determined that since the record does not document the diagnosis of sleep apnea during service, the diagnosis of OSA occurred in between periods of active duty.  Given that there is no objective documentation for the diagnosis of, or treatment for OSA in service or within 1 year of discharge, the examiner did not find evidence of OSA due directly to service.  

The examiner opined that the Veteran's OSA was less likely than not (less than 50% probability) related to his service.  Furthermore, the examiner noted that the VA records confirm use of a CPAP machine and no complaints of worsened symptoms of untreated sleep apnea from the Veteran are of record.  See August 2013 treatment note.  As such, his OSA is controlled with no objective documentation of any permanent aggravation or worsening by his service-connected anxiety disorder with insomnia and PTSD or respiratory condition.

Here, there is no objective evidence of record that directly links the Veteran's current OSA to his active service.  Although, the STRs show a diagnosis, complaint and treatment for insomnia, the records do not show a diagnosis or complaint of sleep apnea symptoms.  As noted by the 2012 and 2015 VA examiners, the clinical symptoms for insomnia are not the same as for sleep apnea.  Sleep apnea symptoms are not found in the STRs and there is no diagnosis rendered by a medical officer during service.  Although the Veteran reported symptoms of sleep apnea in 2010 during a consult, he failed to complete a sleep study, and the first medical evidence of sleep apnea is not until a sleep study was completed in January 2012.  In any event, the consult and sleep study were not during a period of the Veteran's active service and the medical diagnosis is approximately five years after the Veteran's period of service.  Moreover, the Veteran reported that in 2010-2111 his wife first noticed he had pauses when he was sleeping, in addition to snoring, occurring between the Veteran's periods of active service.  As such, service connection on a direct basis is not warranted.

To the extent that the Veteran asserts that his sleep apnea that was diagnosed in January 2012 and aggravated by his service-connected anxiety disorder with insomnia and PTSD or respiratory condition, the evidence of record does not support this contention.  Here, the Veteran's August 2013 VA treatment records confirm use of a C-PAP machine.  The Veteran and his wife have reported that the C-PAP machine is helping and the Veteran does not snore.  Thus, there is no evidence of record that the Veteran's OSA was aggravated by any service-connected disabilities.  

The Veteran also asserts that his sleep apnea is the result of his military service, to include the reported trouble sleeping, or a service-connected disability, specifically, his anxiety disorder with insomnia and PTSD, and/or his respiratory condition.  However, while the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of OSA.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus.

The Veteran's representative argues that the Veteran should be afforded the full benefit of reasonable doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Although, the Veteran has a current diagnosis for sleep apnea, the weight of the evidence does not indicate that his sleep apnea symptomatology began during a period of service.  There is simply no probative support for linking it to the Veteran's military service.  Likewise, he has not pointed to any medical professional, and none are found in a review of the Veteran's claims file, even suggesting that the Veteran's OSA either incurred in his military service or was secondary to a service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the benefit-of-the-doubt rule is not applicable in this case.

Accordingly, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for sleep apnea (OSA) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


